Citation Nr: 1637494	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with alcohol dependence in remission, currently evaluated as 30 percent disabling prior to December 4, 2014 and 70 percent disabling on and after December 4, 2014.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with alcohol dependence in remission.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2011 rating decision granted service connection for PTSD with alcohol dependence in remission and assigned a 30 percent rating effective December 2, 2009.  The Veteran disagreed with the assigned rating and an April 2015 rating decision assigned a 70 percent rating effective December 4, 2014.  The November 2011 rating decision, in pertinent part, denied service connection for hypertension.    
These claims were then remanded by the Board in October 2014 and August 2015.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran contends that he is unemployable as a result of his service-connected disability.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to TDIU and entitlement to a rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is related to his service-connected PTSD with alcohol dependence in remission. 

2.  After resolving reasonable doubt in favor of the Veteran, his PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as impaired concentration, irritability, social isolation, and occasional thoughts of death.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension secondary to service-connected PTSD with alcohol dependence in remission are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).        

2.  Effective December 2, 2009, the criteria for at least a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim for Hypertension 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).
The Veteran contends that his hypertension is caused by or aggravated by his service-connected psychiatric disability and the associated psychiatric medications.  

In an April 2011 letter, the Veteran's private doctor stated that according to the literature, there is some connection between cardiovascular disease and PTSD and that he believed the Veteran's psychiatric diagnosis has "contributed" to his hypertension.  

An August 2011 VA examiner opined that the hypertension is not secondary to PTSD.  However, the examiner did not provide a sufficient rationale.  A January 2015 medical opinion stated that any association between hypertension and PTSD would require mere speculation.  However, the examiner did not discuss whether the medication prescribed for the Veteran's PTSD caused or aggravated his hypertension.  

In June 2016, the Board requested an opinion from a specialist at the Veterans Health Administration (VHA).  An August 2016 medical opinion from the specialist stated that it is at least as likely as not that the Veteran's hypertension is "secondary" to his service-connected PTSD.  The specialist cited to a study which showed a higher incidence of hypertension in a twin that had PTSD versus the twin without PTSD.  The specialist further opined that it is at least as likely as not that his hypertension is aggravated by his service-connected PTSD.  The Board finds this medical opinion to be highly probative as the specialist reviewed the claims file, was informed of the relevant facts of the case, and cited to medical studies to support his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the June 2016 VHA opinion, the Board finds that his hypertension is related to his service-connected PTSD.  Accordingly, service connection for hypertension on a secondary basis is warranted.    





Initial Rating Claim for PTSD 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2015).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Analysis   

The Veteran is currently assigned a 30 percent rating prior to December 4, 2014 and a 70 percent rating on and after December 4, 2014 for his PTSD.  He contends that his service-connected PTSD is more severe than currently assigned.  After review of the evidence of record, the Board finds that the Veteran's psychiatric symptoms have resulted in at least occupational and social impairment with deficiencies in most areas and are characteristic of at least a 70 percent rating throughout the appeal period.  

The Veteran has received private psychiatric treatment throughout the course of the appeal period.  A November 2009 private treatment record referenced "multiple" thoughts of death, but that the Veteran did not have an active suicide plan.  A June 2010 private treatment record assigned the Veteran a GAF of 40.  A July 2011 treatment record noted that the Veteran had "tampered off work" due to his irritability and impaired concentration.  The Veteran also endorsed that he "sometimes" had death wishes.  A May 2012 treatment record also noted that he was having difficulty at work and a September 2013 treatment record noted that although the Veteran was still working, he stated that he could not handle the job anymore.  A July 2013 treatment record described the Veteran as very withdrawn.  January 2014, May 2014, and August 2014 treatment records assigned the Veteran with a GAF of 45.  It was noted that he had problems with socialization and that he stayed at home most of the time.  See May 2014 private treatment record.    

A May 2010 VA treatment record noted that he was easily irritable and that he will isolate himself in order to avoid escalation.  He was assigned a GAF of 57.  A July 2010 VA treatment record assigned the Veteran a GAF of 60.  

A January 2011 VA examination report opined that the Veteran had occasional decrease in work efficiency.  The examination report noted that he had recurrent recollections three to four times per week and that he had nightmares two to three times per week.  He also engaged in avoidance behaviors and had difficulty concentrating.  He did not have an interest in most activities outside the home.  He had a restricted range of affect and he was assigned a GAF score of 60.    

Although the January 2011 VA examination report noted that the Veteran had only occasional decrease in work efficiency, his private treatment records reveal that for the period prior to December 4, 2014, the Veteran was socially isolated, had difficulty performing tasks at work, and had occasional thoughts of death.  After resolving reasonable doubt in his favor, the Board finds that his psychiatric symptoms - including social isolation, impaired concentration, irritability, and occasional thoughts of death - have resulted in deficiencies in most areas and are characteristic of at least a 70 percent rating.  The Board finds that the disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating since December 2, 2009.  To this extent, the appeal is granted.  


ORDER

Service connection for hypertension is granted.  

Effective December 2, 2009, a rating of at least 70 percent for the period prior to December 4, 2014 is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

In the above decision, the Board granted a rating of at least 70 percent for PTSD prior to December 4, 2014.  The issue of entitlement to more than 70 percent for the entirety of the appeal period is remanded.  

The higher rating claim for PTSD was remanded in August 2015 in part because additional private treatment records were received in May 2015 without a waiver of AOJ consideration.  The records were received after the April 2015 supplemental statement of the case (SSOC).  Although an October 2015 SSOC referenced medical treatment records received in September 2015, the SSOC did not specifically list as evidence the private treatment records received in May 2015.  A July 2016 rating decision also did not list these specific records as evidence.  Therefore, it is unclear as to whether the AOJ has considered this evidence.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the July 2016 rating decision referenced VA treatment records dated through July 2016.  However, VA treatment records dated since April 2016 have not been associated with the claims file.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Additionally, the Veteran reported that he is in receipt of ongoing psychiatric treatment approximately once every three months.  See April 2016 lay statement and July 2016 VA examination report.  Therefore, the Veteran should be afforded an opportunity to submit or identify any outstanding private treatment records.  

Additionally, a July 2016 VA psychiatric examination report contained some internal inconsistencies.  On page 5 of the report, the examiner identified mild memory loss and suicidal ideations as psychiatric symptoms that the Veteran experiences.  However, on the same page, the examiner then stated suicidal ideas or intentions are convincingly denied.  The examiner also stated that memory is intact for recent and remote events.  Such statements appear to be inconsistent.  Thus, the Veteran should be afforded an additional contemporaneous VA psychiatric examination upon remand.  

As for the TDIU claim, the Board finds that a remand is required in this case.  The TDIU claim is intertwined with the higher rating claim for PTSD.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  Moreover, the Board granted service connection for hypertension in the instant case and the AOJ must first assign an effective date and disability rating.  Although the Veteran's employer stated that he retired due to a left hand disability, the Veteran asserts that his service-connected PTSD impacted his ability to work.  The Board also notes that the Veteran is service-connected for bilateral pes planus, gastric ulcer, chronic obstructive pulmonary disease, right toe disability, left toe disability, hemorrhoids, and scars of the right and left foot.  Upon remand, the RO should consider whether the Veteran's service-connected disabilities, in the aggregate, impact his ability to work.    

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since April 2016. 

2.  Request that the Veteran identify any private treatment records that have not been associated with the claims file, specifically records from Dr. H.J. dated since May 2016, and records from First Health Physician Group Clinic.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the extent and severity of his psychiatric disorder, as well as the impact of his service-connected disabilities on his ability to work.  

4.  After associating any outstanding records, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

5.  Then readjudicate the claims.  The SSOC should specifically include review of the private treatment records submitted in May 2015.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


